Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Status of the Claims
Claims 1, 3, 7, 11, and 12 have been amended. Claims 2, 6, and 8 have been canceled. Claims 1, 3-5, 7, and 9-12 are pending.

Response to Arguments
Examiner notes that Applicant has removed the previous functional language that modified the communication portion in claim 11 as suggested. Thus, the 35 U.S.C. 112(a) and subsequent 35 U.S.C. 112(b) rejections related to the 35 U.S.C. 112(f) interpretation have been withdrawn. 
Applicant's arguments filed 04/18/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claim limitations do not correspond to certain methods of organizing human activity because there is nothing in the claims that describe organizing an interaction between two people or between one person and a computer. Examiner disagrees. The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas. The phrase "methods of organizing human activity" is used to describe concepts relating to commercial interactions, and managing personal behavior or relationships or interactions between people (note: these recognized concepts are not limited to the listed concepts in this section by the Examiner). The sub-groupings encompass both activity of a single person, and activity that involves multiple people, and thus, certain activity between a person and a computer may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings (MPEP 2106.04(a)(2)(II)). The Applicant’s claims fall within the sub-grouping of both commercial interactions, and managing personal behavior or relationships or interactions between people. The claim limitations are drawn to the reservation of a transport service (commercial interaction) which includes the receiving of a boarding and getting off position. Further, the claims manage the personal interactions between people; the getting-off position, for example, is given at the time of reservation, and the claim(s) explicitly state that the destination is selected by a person who boards the vehicle at the boarding position. The MPEP explicitly states that certain activity between a person and a computer may fall within the "certain methods of organizing human activity" grouping. It is clear from the Applicant’s claims that, in accordance with the MPEP, the activity itself falls within the subgrouping of managing personal interactions between people, and commercial interactions. Examiner maintains the 101 rejection.
Applicant argues that the claim limitations do not correspond to mental processes because the human mind is not equipped to receive information on the getting-off position that is associated with information on the boarding position at a time of making the single reservation and information on a plurality candidate destinations via the communication portion, wherein: at least one first candidate destination of the plurality of candidate destinations includes information that matches the information on the getting-off position, and at least one second candidate destination of the plurality of candidate destinations includes information that does not match the information on the getting-off position, and the information on the getting-off position and the information on the plurality of candidate destinations are received at a same time (see pg. 9-10 of Applicant’s remarks). Examiner disagrees. Applicant’s attorney is making an assumption, without evidence that the human mind cannot perform these limitations. The statement/argument is merely conclusory. Further, assuming arguendo that the human mind is not equipped to receive the information as Applicant’s attorney argues, the MPEP is clear that claims can recite a mental process even if they are claimed as being performed on a computer (MPEP 2106.04(a)(2)(III)). In the Applicant’s invention, the claims recite that the controlling portion (which is a computer component) is receiving the information and performing observation, evaluation, judgment, and opinion on the received information. So while Examiner absolutely believes that the limitations may be performed in the human mind, the claims also correspond to mental processes on the basis that the limitations that correspond to mental processes are being performed on a computer similar to what is described in the MPEP. Examiner maintains the 101 rejection.
Lastly, Applicant argues that the claims are eligible under Prong Two because the claims recite an improvement resulting in a practical application. The alleged improvement Applicant states is that the person who is using the vehicle may be checked (to be sure that they are the right person) without requiring an electronic device. Examiner disagrees that this is an improvement, and that the alleged improvement results in a practical application. Checking that a person who enters the vehicle is the correct person without an electronic device has been used in transport services and includes verbally verifying that the person correct person, showing ID for verification, etc. Further, the alleged improvement is not an improvement in computers or technology, but merely an improvement in the judicial exception itself. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, Applicant’s alleged improvement, at best, provides an improvement in the judicial exception, but not an improvement in technology. Examiner maintains the 101 rejection.
Applicant’s arguments, see pg. 11, filed 04/18/2022, with respect to the 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 is missing a period at the end of the claim to indicate where the claim ends. According to MPEP 608.01(m),  each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “where there are a plurality of reservations having the same boarding position and different getting-off positions”. This limitation is dependent on claim 1 which explicitly states that the reservation is a single reservation. For purposes of examination, claim 7 is interpreted to mean a single reservation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 3-5, 7, and 9-11 recite a device (i.e. machine or article of manufacture) and claim 12 recites a method (i.e. process). Therefore claims 1, 3-5, 7, and 9-12 fall within one of the four statutory categories of invention.
Independent claims 1 and 12 recite the limitations of receiving information on the getting-off position that is associated with information on the boarding position at a time of making the single reservation and information on a plurality of candidate destinations; at least one first candidate destination of the plurality of candidate destinations includes information that matches the information on the getting-off position, and at least one second candidate destination of the plurality of candidate destinations includes information that does not match the information on the getting-off position, and the information on the getting-off position and the information on the plurality of candidate destinations are received at a same time;  outputting the information on the plurality of candidate destinations; -2-Application No. 16/749,651receiving one selected candidate destination from the plurality of candidate destinations, the selected candidate destination being selected by a person who boards the vehicle at the boarding position when the vehicle is stopped at the boarding position, and the selected candidate destination being one of the at least one first candidate destination or one of the at least one second candidate destination; acquiring information on the selected candidate destination, comparing the acquired information on the selected candidate destination with the information on the getting-off position; outputting a result that the selected candidate destination matches the getting-off position when the selected candidate destination is one of the at least one first candidate destination or that the selected candidate destination does not match the getting-off position when the selected candidate destination is one of the at least one second candidate destination. The limitations are directed towards vehicle reservations in transportation services, and correspond to certain methods of organizing human activity (managing personal behaviors, relationships or interactions between people), i.e. receiving information on the getting-off position that is associated with information on the boarding position at a time of making the single reservation and information on a plurality of candidate destinations; receiving one selected candidate destination from the plurality of candidate destinations, the selected candidate destination being selected by a person who boards the vehicle at the boarding position when the vehicle is stopped at the boarding position. The limitations also correspond to mental processes (evaluation, observation, judgement, and opinion), i.e. at least one first candidate destination of the plurality of candidate destinations includes information that matches the information on the getting-off position, and at least one second candidate destination of the plurality of candidate destinations includes information that does not match the information on the getting-off position, and the information on the getting-off position; outputting a result that the selected candidate destination matches the getting-off position when the selected candidate destination is one of the at least one first candidate destination or that the selected candidate destination does not match the getting-off position when the selected candidate destination is one of the at least one second candidate destination. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an operation support device comprising a communication portion, an output portion, an input portion, and a controlling portion of the device. The operation support device amounts to linking the judicial exception to a particular field of use. The operation support device and portions of the device are recited at a high-level of generality performing the above-mentioned limitations, and also amount to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 
Independent claim 11 recites the limitations of  receiving position information of a vehicle for which an operation plan is determined in accordance with a boarding position and a getting-off position requested by a single reservation, the position information of the vehicle being transmitted from the vehicle during stop at the boarding position; in response to the position information of the vehicle, information on the getting-off position that is associated with information on the boarding position corresponding to the position information of the vehicle at a time of making the single reservation and information on a plurality of candidate destinations, wherein: -5-Application No. 16/749,651at least one first candidate destination of the plurality of candidate destinations includes information that matches the information on the getting-off position, and at least one second candidate destination of the plurality of candidate destinations includes information that does not match the information on the getting-off position, and the information on the getting-off position and the information on the plurality of candidate destinations are transmitted at a same time. The limitations are directed towards vehicle reservations in transportation services, and correspond to certain methods of organizing human activity (managing personal behaviors, relationships or interactions between people), i.e. receiving position information of a vehicle for which an operation plan is determined in accordance with a boarding position and a getting-off position requested by a single reservation, the position information of the vehicle being transmitted from the vehicle during stop at the boarding position; in response to the position information of the vehicle, information on the getting-off position that is associated with information on the boarding position corresponding to the position information of the vehicle at a time of making the single reservation and information on a plurality of candidate destinations. The limitations also correspond to mental processes (evaluation, observation, judgement, and opinion), i.e. at least one first candidate destination of the plurality of candidate destinations includes information that matches the information on the getting-off position, and at least one second candidate destination of the plurality of candidate destinations includes information that does not match the information on the getting-off position, and the information on the getting-off position and the information on the plurality of candidate destinations are transmitted at a same time. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an operation management device comprising a communication portion and a controlling portion of the device. The operation support device amounts to linking the judicial exception to a particular field of use. The operation support device and portions of the device are recited at a high-level of generality performing the above-mentioned limitations, and also amount to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3-5, 7, 9, and 10 recite additional limitations and elements that are further directed to the abstract idea. Therefore, dependent claims 3-5, 7, 9, and 10 are also rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1, 3-5, 7, and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, claim objections, and 35 U.S.C. 101 set forth in this Office action.

The closest patent/patent application prior reference found relevant to the Applicant’s invention is Hirose (2021/0042670), which discloses a vehicle management method for setting a travel plan of a vehicle, the travel plan includes receiving information on the boarding location and deboarding (getting-off) position. Hirose describes that destination as the point where the user gets off the shared vehicle. Hirose does not explicitly disclose a plurality of candidate destinations, and receiving the information the getting-off position and plurality of candidate destinations simultaneously.  Secondary reference, Tanahashi (2018/0224852) discloses receiving multiple, or a plurality of candidate destination, but does not explicitly disclose receiving the boarding information and plurality of candidate destinations simultaneously. The amended limitations are allowable over the prior art.
The closest non-patent literature reference found is an article entitled “Mobile Application for Carpool System” (Singh, et. al., 2016). The article discloses a carpooling method, and details that a user who does not wish to follow the optimized path suggested by the app can add up to 8 waypoints to mould the route for convenience, and provides an optimized path through the waypoints. The article does not explicitly disclose, however, the concept of receiving a getting-off position and a plurality if candidate destinations simultaneously, and selecting one of the candidate destinations at the boarding position. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628